Citation Nr: 0204887	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  99-08 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected residuals of torn anterior cruciate 
ligament and lateral meniscus, status post arthroscopic 
partial meniscectomy, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1983 to 
March 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied an increased (compensable) 
evaluation for the veteran's service-connected right knee 
disability.  The veteran subsequently perfected this appeal.

In July 2000, the Board remanded the veteran's claim for 
additional development.  The case has since returned to the 
Board.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The residuals of torn anterior cruciate ligament and 
lateral meniscus, status post arthroscopic partial 
meniscectomy, right knee are manifested by mild spurring 
at the lateral joint line, some weakness, slight guarding 
of movement, slight limitation of motion and an estimated 
10 percent additional decrease in function during periods 
of exacerbation.  

3. The veteran has not submitted evidence showing that his 
service-connected right knee disability is unusual, 
requires frequent hospitalization or causes marked 
interference with employment.



CONCLUSION OF LAW

The criteria for a 10 percent evaluation for a residuals of 
torn anterior cruciate ligament and lateral meniscus, status 
post arthroscopic partial meniscectomy, right knee are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  On review of the claims folder, it does not 
appear the veteran was informed of the enactment of the VCAA.  
However, the veteran was notified of the requirements for a 
compensable evaluation in the February 1998 rating decision, 
the March 1999 statement of the case (SOC), the October 2000 
supplemental statement of the case (SSOC), and the November 
2001 SSOC.  The Board concludes that the discussions in the 
rating decision, SOC and the SSOC's, adequately informed the 
veteran of the evidence needed to substantiate his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
connection with his claim, the veteran submitted a November 
1997 report from the Decatur Orthopaedic Clinic.  In August 
2000, the RO advised the veteran that he could submit 
additional medical evidence or return the VA Form 21-4142's 
to the RO and it would request the information.  The veteran 
has not identified additional medical records that need to be 
obtained.  Additionally, in keeping with the duty to assist, 
the veteran was provided a VA examination in September 2001.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

Service medical records indicate that the veteran injured his 
right knee while playing basketball in November 1983.  He 
suffered a torn anterior cruciate ligament and torn lateral 
meniscus, right knee, and in February 1984, underwent an 
arthroscopic partial lateral meniscectomy of the right knee.  

The veteran was originally granted service connection for his 
right knee disability in July 1987 and assigned a 
noncompensable evaluation.  In November 1997, the veteran 
filed a claim for an increased evaluation.  The veteran 
reports continuous pain and discomfort in his right knee as 
well as swelling and instability.  

In November 1997, the veteran's right knee was evaluated by 
Dr. Sparks at Decatur Orthopaedic Clinic.  The veteran 
reported recurring pain on the lateral aspect and that the 
knee occasionally swells and pops.  X-rays revealed some mild 
spurring at the lateral joint line where the meniscus was 
removed.  There was some "beaking" of the tibial tubercle 
indicating an old injury to the anterior cruciate ligament.  
Bony structures were otherwise normal.

On physical examination, the right knee was noted to be 
stable and well muscled.  There was no instability on 
varus/valgus stress testing or anterior/posterior drawer 
testing.  There was mild lateral joint line tenderness.  
There was no effusion or crepitus.  It was Dr. Sparks' 
opinion that the veteran had done well in the past 14 years 
since a fairly significant knee injury; however, he estimated 
that the veteran would have continuing and more severe 
problems as the years pass.

The veteran underwent a VA joints examination in September 
2001.  The examiner reviewed the veteran's C-file.  
Subjectively, the veteran complained of pain, weakness, 
stiffness, instability, giving way, fatigability, and lack of 
endurance.  He treats his pain with Tylenol and Motrin.  The 
veteran suffers flare-ups with cold weather (10 percent 
additional functional impairment) and uses a brace at times, 
especially in the winter.  

On physical examination, range of motion was as follows: 
flexion on the left to 134 degrees and on the right to 118 
degrees; and extension on the left to -3 degrees and on the 
right to -4 degrees.  The examiner noted that motion stops 
when pain begins.  There was very little objective evidence 
of painful motion.  There was no edema, effusion, 
instability, tenderness, redness, heat or abnormal movement.  
There was some weakness and slight guarding of movement.  The 
veteran walked well with no limp, cane or appliance.  No 
ankylosis was noted.  Stability was good.

Diagnosis was "[p]ostoperative arthralgia of the right knee 
with loss of function due to pain.  X-ray report normal."  
The examiner noted that there was no evidence of dislocating 
cartilage and no symptomatic removal of cartilage although 
the veteran's knee pops when he walks or flexes severely.  
There was only very slight limitation of motion.  There was 
no current subluxation or lateral instability and no severe 
loss of function due to pain on motion, weakness, stiffness, 
instability or coordination.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with the rating schedule, VA ascertained the 
severity of the veteran's right knee disability pursuant to 
Diagnostic Code 5257.  Under this provision, other impairment 
of the knee is rated as follows: slight recurrent subluxation 
or lateral instability (10 percent); moderate recurrent 
subluxation or lateral instability (20 percent); and severe 
recurrent subluxation or lateral instability (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  

As indicated, a 10 percent evaluation under Diagnostic Code 
5257 requires evidence of slight recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2001).  The above-referenced medical findings do not 
approximate slight recurrent subluxation or lateral 
instability.  The most recent VA examination indicated 
stability was good and that there was no current subluxation 
or lateral instability.  Accordingly, a 10 percent evaluation 
under Diagnostic Code 5257 is not warranted.  In making this 
determination, the Board notes that Diagnostic Code 5257 is 
not predicated on limitation of motion and pain is already 
encompassed within.  See Johnson v. Brown, 9 Vet. App. 7 
(1996). 

Other potentially applicable diagnostic codes include 5003, 
5256, 5258, and 5259.  Diagnostic Code 5003 involves 
degenerative arthritis established by X-ray findings.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  Diagnostic 
Code 5256 involves ankylosis of the knee.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2001).  Diagnostic Code 5258 
involves cartilage, semilunar, dislocated, and Diagnostic 
Code 5259 involves removal of symptomatic cartilage.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259 (2001).  
Recent x-rays revealed no evidence of arthritis.  Further, 
there is no current evidence of ankylosis of the knee or 
dislocation or removal of cartilage.  As such, any 
application of Diagnostic Codes 5003, 5256, 5258 or 5259 
would be inappropriate.  

An evaluation based on limitation of motion is also 
potentially available under Diagnostic Code 5260 or 5261.  
Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a noncompensable evaluation; flexion limited to 45 
degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).  Under 
Diagnostic Code 5261, extension limited to 5 degrees warrants 
a noncompensable evaluation; extension limited to 10 degrees 
(10 percent); extension limited to 15 degrees (20 percent); 
extension limited to 20 degrees (30 percent); extension 
limited to 30 degrees (40 percent); and extension limited to 
45 degrees (50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2001).

In order to warrant a compensable evaluation based on 
limitation of motion, the veteran would need to have 
limitation of flexion to 45 degrees or limitation of 
extension to 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2001).  The most recent VA examination 
reports flexion on the right to 118 degrees and extension on 
the right to -4 degrees.  Accordingly, a compensable 
evaluation is not available under Diagnostic Codes 5260 or 
5261.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2001).  

The veteran has significant subjective complaints of pain and 
the Board does not doubt his assertions.  The diagnosis 
rendered based on the September 2001 VA examination indicates 
there is loss of function due to pain.  There was slight 
limitation of motion and the examiner noted that motion stops 
when pain begins, though there was little objective evidence 
of painful motion.  There was some weakness and slight 
guarding of movement, though there was no edema, effusion, 
instability, tenderness, redness, heat or abnormal movement.  
The x-rays in 1997 revealed mild spurring at the lateral 
joint line and the examiner in 2001 noted an additional 10 
percent function loss during periods of exacerbation.  
Resolving doubt in the veteran's favor, the Board finds that 
a minimal compensable evaluation for the function loss is 
warranted.  38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  However, the examiner 
further noted there was "no severe loss of function due to 
pain on motion, weakness, stiffness, instability and 
coordination."  Accordingly, in terms of functional 
limitations attributable to the veteran's right knee 
disability, the Board does not find symptoms or pathology 
creating impairment that would warrant an evaluation greater 
than 10 percent.  See DeLuca, supra.
 
Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his right knee 
disability and there is no objective evidence that the 
veteran's service-connected right knee disability markedly 
interferes with employment.  The September 2001 VA 
examination noted that the veteran's knee does not interfere 
with his work.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

A 10 percent evaluation for residuals of torn anterior 
cruciate ligament and lateral meniscus, status post 
arthroscopic partial meniscectomy, right knee, is granted, 
subject to the regulations governing the award of monetary 
benefits.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

